DETAILED ACTION
This office action is responsive to communications filed on June 17, 2022.  Claims 1, 2, 4-6, 8, 10 and 14 have been amended.  Claims 1-20 are pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information Disclosure Statement dated 4/27/2022 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.  A copy of the PTOL-1449 has been initialed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6, 9, 10, 11, 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (WO 2021/129244 A1, see attached translation) in view of Cheng et al. (US 2022/0116809) and Kwok et al. (US 2020/0344839).

Regarding Claim 1, Chen teaches an electronic device, comprising:
communication circuitry (“The terminal 100 may include a … Mobile communication module 150, wireless communication module 160” – See p. 42);
a display (“The terminal 100 may include a … display screen 194” – See p. 42);
at least one processor (“The terminal 100 may include a processor 110” – See p. 42); and
a memory storing instructions which, when executed by the at least one processor of the electronic device (“the processor 201 may be used to call a program stored in the memory 202, such as the implementation program of the network identification display method provided by one or more embodiments of the present application on the network device 200 side, and execute the instructions contained in the program” – See p. 54), cause the electronic device to:
while the electronic device is connected with a first communication network, connect with a second communication network via the communication circuitry in response to receiving an add configuration for the second communication network from the first communication network (“The network device 200 is an evolved base station (evolved Node B, eNB) in a 4G/LTE network” – See p 11; “In response to the RRC connection configuration signaling, the terminal 100 replies to the network device 200 with an RRC connection setup complete signaling (RRC connection setup complete, RRC CONN SETUP CMP)” – See p. 19; “A process in which the network device 200 adds a 5G auxiliary station (5G SCG add) to the terminal 100” – See p. 20; See also Fig. 2; The terminal (electronic device) is connected to a 4G/LTE network (first network) after the RRC connection setup is complete.  As shown in Fig. 2, the terminal connects to a 5G cell (second communication network) in response to receiving a 5g Scell Add message (add configuration) for the 5G cell from network device 200 in the 4G/LTE network (first network));
control the display to display a first indicator indicating that the second communication network is connected, in response to connection with the second communication network (“the terminal 100 … displays the network identification of the 5G network and the corresponding signal during the signaling process shown in FIG. 2” –  See p. 21; “the terminal 100 may successfully establish a connection with the network device 300, that is, after the time point T4, start to display the network identification of the 5G network” – See p. 22; The terminal displays a first indicator indicating that it is connected to the 5G/second network in response to successfully establishing a connection with the 5G network).
Chen does not explicitly teach in response to receiving a message indicating disconnection of the second communication network from the first communication network, measuring a parameter of a signal corresponding to the second communication network based on information received from the first communication network.
However, Cheng teaches in response to receiving a message indicating disconnection of the second communication network from the first communication network, measuring a parameter of a signal corresponding to the second communication network based on information received from the first communication network (“After receiving the measurement configuration (e.g., either by RRC release message or by SIB message), a UE may start L3 measurements immediately upon entering an idle or inactive state” – See [0105]; “user equipment (UE) 1302 receives an RRC release message with a measurement configuration for potential secondary node (SN) frequencies at 1308” – See [0208]; “UEs can receive early measurement configurations in RRC release messages or system information broadcast (SIB) messages, which allows the UE to perform measurements in an idle or inactive state. Further, to support multi-radio access technology dual connectivity (MRDC), the RRC release message or SIB message can include measurement configurations for one or more radio access technologies (RATs), such as: (1) both NR and LTE, only NR, or only LTE. In this way, various MRDC configurations can be supported, such as … E-UTRA—NR Dual Connectivity (EN-DC) (where the master node is a 4G ng-eNB and the secondary node is a 5G gNB)” – See [0084]; See also Fig. 13; In step 1308, the UE receives an RRC release message from a master node/4G eNB (message indicating disconnection of the second communication network from the first communication network).  The RRC release message includes a measurement configuration (information received from the first communication network), and based on the measurement configuration, the UE measures a parameter of a signal of the NR network (second communication network)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen to measure a parameter of a signal corresponding to the second communication network based on information received from the first communication network in response to receiving a message indicating disconnection of the second communication network from the first communication network.  Motivation for doing so would be to reduce configuration latency when the UE exits an idle or inactive state (See Cheng, [0082]).
Chen does not explicitly teach controlling the display to continue displaying the first indicator based on the parameter of the signal.
However, Kwok teaches controlling the display to continue displaying the first indicator based on the parameter of the signal (“At operation 304, if the connection status is idle, the process can continue to operation 312, which can include determining whether the UE is within range of a 5G base station.” – See [0069]; “If the UE is within range of a 5G base station (e.g., “yes” in the operation 312) the process can continue to operation 314, which can include displaying a 5G symbol” – See [0070]; “In some instances, the operation 312 can include actively sensing a 5G signal to determine if a signal strength is above a threshold value” – See [0072]; When the UE is idle (for example, after receiving the RRC release/disconnection message as disclosed in Cheng), it measures a signal strength of the 5G network (parameter of the signal of the second communication network).  If the strength is above a threshold, the UE continues to display the 5G symbol (first indicator)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen to control the display to continue displaying the first indicator based on the parameter of the signal.  Motivation for doing so would be to display a symbol to the user indicating that the UE is within range of a 5G base station (See Kwok, [0010] and [0025]).

Regarding Claim 2, Chen in view of Cheng and Kwok teaches the electronic device of Claim 1.  Chen further teaches that the instructions further cause the electronic device to, as at least part of displaying or not displaying based on the parameter of the signal: control the display to continue displaying the first indicator based on the parameter of the signal meeting a report condition (See Figs. 5C and 5E; As long as the terminal is able to detect/measure the 5G cell between time periods T2-T5 (report condition met), it continues to display the 5G/first indicator); and 
control the display to not display the first indicator and display a second indicator corresponding to the disconnection of the second communication network based on the parameter of the signal not meeting the report condition (“no NR signal is measured (Idle under or connected to LTE cell surporting NSA and no detection of NR coverage)” – See p. 14; “the terminal 100 may stop measuring the 5G cell and stop displaying the network identifier of the 5G network at the time point T5. Time point T5 may include but is not limited to: 1. When the terminal 100 is in a connected to LTE state and has not measured a 5G cell for more than a first preset time period” – See p. 23; See also Figs. 5C and 5E; Disconnection with the 5G/second network is determined when the report condition is not met based on the terminal being unable to detect/measure the 5G cell for more than a preset time period.  Accordingly the 5G/first indicator is not displayed and only a 4G/second indicator is displayed as shown at time point T5 in Figs. 5C and 5E).

Regarding Claim 6, Chen in view of Cheng and Kwok teaches the electronic device of Claim 1.  Chen further teaches that the instructions further cause the electronic device to, as at least part of determining whether to display the first indicator based on the parameter of the signal: control the display to continue displaying the first indicator, based on the parameter of the signal being reported based on the first communication network as the parameter of the signal meets a report condition (See Figs. 5C and 5E; As long as the terminal is able to detect/measure the 5G cell between time periods T2-T5 (report condition met), it continues to display the 5G/first indicator); and
control the display to display a second indicator corresponding to the disconnection of the second communication network, based on the parameter of the signal being not reported as the parameter of the signal does not meet the report condition (“no NR signal is measured (Idle under or connected to LTE cell surporting NSA and no detection of NR coverage)” – See p. 14; “the terminal 100 may stop measuring the 5G cell and stop displaying the network identifier of the 5G network at the time point T5. Time point T5 may include but is not limited to: 1. When the terminal 100 is in a connected to LTE state and has not measured a 5G cell for more than a first preset time period” – See p. 23; See also Figs. 5C and 5E; Disconnection with the 5G/second network is determined when the report condition is not met based on the terminal being unable to detect/measure the 5G cell for more than a preset time period.  Accordingly, a 4G/second indicator is displayed as shown at time point T5 in Figs. 5C and 5E).

Regarding Claim 9, Chen in view of Cheng and Kwok teaches the electronic device of Claim 1.  Chen further teaches that measuring the parameter of the signal and displaying or not displaying the first indicator based on the parameter of the signal further comprises: determining whether the parameter meets a report condition a predetermined number of times or at least one or more times within a predetermined time and determining whether to display the first indicator based on a result of the determination (“no NR signal is measured (Idle under or connected to LTE cell surporting NSA and no detection of NR coverage)” – See p. 14; “the terminal 100 may stop measuring the 5G cell and stop displaying the network identifier of the 5G network at the time point T5. Time point T5 may include but is not limited to: 1. When the terminal 100 is in a connected to LTE state and has not measured a 5G cell for more than a first preset time period” – See p. 23; The terminal determines whether the parameter meets a condition (i.e., the signal from the 5G cell is not detected) for a preset time period (predetermined time), and stops displaying the 5G/first indicator based on the determination).

Claim 10 is rejected based on reasoning similar to Claim 1.
Claim 11 is rejected based on reasoning similar to Claim 2.
Claim 15 is rejected based on reasoning similar to Claim 6.
Claim 18 is rejected based on reasoning similar to Claim 9.

Claims 3-5 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (WO 2021/129244 A1) in view of Cheng et al. (US 2022/0116809) and Kwok et al. (US 2020/0344839) and further in view of Jia et al. (US 2020/0100181).

Regarding Claim 3, Chen in view of Cheng and Kwok teaches the electronic device of Claim 2.  Chen, Cheng and Kwok do not explicitly each that the parameter of the signal includes at least one of a reference signal received power (RSRP) of the signal, reference signal received quality (RSRQ) of the signal, received signal strength indicator (RSSI) of the signal or signal to noise ratio (SNR) of the signal, and wherein the report condition is a B1 event defined in long-term evolution (LTE) or new radio (NR).
However, Jia teaches that the parameter of the signal includes at least one of a reference signal received power (RSRP) of the signal, reference signal received quality (RSRQ) of the signal, received signal strength indicator (RSSI) of the signal or signal to noise ratio (SNR) of the signal, and wherein the report condition is a B1 event defined in long-term evolution (LTE) or new radio (NR) (“After the reconfiguration, the UE 102 can measure the NR so that if a threshold is met, then a B1 event can be sent to the network node 106. The upper layer indication can comprise a frequency band, a new radio band, etc. The UE 102 can then transmit another RRC reconfiguration complete (3) signal to the network node 106 to indicate to the network node 106 that a reconfiguration has taken place. Furthermore, the UE 102 can transmit an additional RRC (4) signal comprising measurement report data, a new radio reference signal received power (RSRP)” – See [0056]; The parameter is an RSRP and the report condition is a B1 event for measurement reporting).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen such that the parameter of the signal includes at least one of a reference signal received power (RSRP) of the signal, reference signal received quality (RSRQ) of the signal, received signal strength indicator (RSSI) of the signal or signal to noise ratio (SNR) of the signal, and wherein the report condition is a B1 event defined in long-term evolution (LTE) or new radio (NR).  Motivation for doing so would be to enable the UE to notify the network when a threshold condition has been met (See Jia, [0056]).

Regarding Claim 4, Chen in view of Cheng, Kwok and Jia teaches the electronic device of Claim 3.  Jia further teaches that the instructions further cause the electronic device to receive a radio resource control (RRC) connection reconfiguration message for measuring at least one parameter of at least one signal corresponding to the second communication network, and wherein the B1 event is included in one of the RRC connection reconfiguration message or another RRC connection reconfiguration message (“The RRC reconfiguration signal can comprise data associated with a system information block, B1 measurements” – See [0056]).

Regarding Claim 5, Chen in view of Cheng and Kwok teaches the electronic device of Claim 2.  Chen, Cheng and Kwok do not explicitly teach that the instructions further cause the electronic device to, as at least part of controlling the display to display the second indicator corresponding to the disconnection of the second communication network: based on identifying that a network corresponding to the first communication network supports dual connectivity with the second communication network, control the display to display an indicator indicating that the second communication network is possible and is disconnected; and based on identifying that the network corresponding to the first communication network does not support dual connectivity with the second communication network, control the display to display an indicator indicating that the first communication network is connected.
However, Jia teaches that based on identifying that a network corresponding to the first communication network supports dual connectivity with the second communication network, control the display to display an indicator indicating that the second communication network is possible and is disconnected (“The upper layer indication is an information element (IE) that can indicate to the UE that an E-UTRA cell is capable of supporting an LTE-NR dual connectivity and an E-UTRA new radio dual connectivity (ENDC)” – See [0035]; “However, if there is an upper layer indication in the SIB message, then the UE 102 can display a 5G icon at block 806” – See [0061]; “the device can display the 5G icon to tell the user that there is 5G in the area and the likelihood of accessing NR 5G is high. Thus, as the UE transitions into a connective state or into an NR cell, then the icon can stay the same” – See [0036]; When identifying that the E-UTRA cell (first network) supports dual connectivity, the terminal displays a “5G” indicator indicating that it is possible to connect to the 5G/second network); and
based on identifying that the network corresponding to the first communication network does not support dual connectivity with the second communication network, control the display to display an indicator indicating that the first communication network is connected (“in response to receiving a SIB message with an upper layer indication at block 802, then the UE can enable the NR radio and the scan timer. For example, if there is not an upper layer indication in the SIB message, then the UE 102 can display a 4G icon at block 804” – See [0061]; When identifying that the E-UTRA cell (first network) does not support dual connectivity, the terminal displays a “4G” indicator indicating that it is connected to the 4G/first network).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen to control the display to display an indicator indicating that the second communication network is possible and is disconnected based on identifying that a network corresponding to the first communication network supports dual connectivity with the second communication network, and control the display to display an indicator indicating that the first communication network is connected based on identifying that the network corresponding to the first communication network does not support dual connectivity with the second communication network.  Motivation for doing so would be to tell the user that there is 5G in the area and that the likelihood of accessing 5G is high (See Jia, [0036]).

Claim 12 is rejected based on reasoning similar to Claim 3.
Claim 13 is rejected based on reasoning similar to Claim 4.
Claim 14 is rejected based on reasoning similar to Claim 5.

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (WO 2021/129244 A1) in view of Cheng et al. (US 2022/0116809) and Kwok et al. (US 2020/0344839) and further in view of Wang et al. (US 2022/0007257).

Regarding Claim 7, Chen in view of Cheng and Kwok teaches the electronic device of Claim 1.  Chen, Cheng and Kwok do not explicitly teach that disconnection of the second communication network is detected, based on detection of a secondary cell group (SCG) failure event corresponding to the second communication network.
However, Wang teaches that disconnection of the second communication network is detected, based on detection of a secondary cell group (SCG) failure event corresponding to the second communication network (“after detecting that a failure event occurs on an MCG side or a failure event occurs on an SCG side, a terminal reports a MCG failure information or SCG failure information to a network side, the MCG failure information or the SCG failure information being used by the network side for performing network optimization” – See [0006]; Disconnection is detected based on detection of an SCG failure event).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen such that disconnection of the second communication network is detected, based on detection of a secondary cell group (SCG) failure event corresponding to the second communication network.  Motivation for doing so would be to enable the terminal to report failure information so that the network side can perform network optimization (See Wang, [0003] and [0006]).

Claim 16 is rejected based on reasoning similar to Claim 7.

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (WO 2021/129244 A1) in view of Cheng et al. (US 2022/0116809) and Kwok et al. (US 2020/0344839) and further in view of Bergqvist et al. (WO 2020/167182).

Regarding Claim 8, Chen in view of Cheng and Kwok teaches the electronic device of Claim 1.  Chen, Cheng and Kwok do not explicitly teach that disconnection of the second communication network is detected, based on reception of an RRC connection reconfiguration message corresponding to an SCG release.
However, Bergqvist teaches that disconnection of the second communication network is detected, based on reception of an RRC connection reconfiguration message corresponding to an SCG release (“Receiving a reconfiguration from the network in an RRC Reconfiguration like message (e.g., RRCReconfiguration, RRCConnectionReconfiguration) to add, modify, remove, change state (activate/deactivate/etc.) SCGs, SCell(s)” – See p. 29).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen such that the message corresponding to an SCG release is an RRC connection reconfiguration message.  Motivation for doing so would be to provide signaling that enables the early reporting of measurements by the terminal in order to assist the network in performing reconfiguration (See Bergqvist, p. 28).

Claim 17 is rejected based on reasoning similar to Claim 8.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (WO 2021/129244 A1, see attached translation) in view of Haberman et al. (US 2021/0014917).

Regarding Claim 19, Chen teaches an electronic device, comprising:
a display (“The terminal 100 may include a … display screen 194” – See p. 42); and
at least one processor (“The terminal 100 may include a processor 110” – See p. 42), wherein the at least one processor is configured to:
control the display to display a first indicator indicating that second communication network is connected, while a first communication network and the second communication network are connected (“The network device 200 is an evolved base station (evolved Node B, eNB) in a 4G/LTE network” – See p 11; “In response to the RRC connection configuration signaling, the terminal 100 replies to the network device 200 with an RRC connection setup complete signaling (RRC connection setup complete, RRC CONN SETUP CMP)” – See p. 19; “A process in which the network device 200 adds a 5G auxiliary station (5G SCG add) to the terminal 100” – See p. 20; “the terminal 100 … displays the network identification of the 5G network and the corresponding signal during the signaling process shown in FIG. 2” –  See p. 21; “the terminal 100 may successfully establish a connection with the network device 300, that is, after the time point T4, start to display the network identification of the 5G network” – See p. 22; See also Fig. 2; The terminal is initially connected to a 4G network (first network) and establishes a connection with a 5G network (second network) for dual connectivity.  After connecting with the 5G/second network, the terminal displays a “5G” indicator indicating that it is connected to the 5G/second network);
based on a disconnection of the second communication network, control the display to display a second indicator indicating that the second communication network is disconnected, based on the parameter of the signal, which corresponds to the second communication network, not meeting the predetermined condition (“no NR signal is measured (Idle under or connected to LTE cell surporting NSA and no detection of NR coverage)” – See p. 14; “the terminal 100 may stop measuring the 5G cell and stop displaying the network identifier of the 5G network at the time point T5. Time point T5 may include but is not limited to: 1. When the terminal 100 is in a connected to LTE state and has not measured a 5G cell for more than a first preset time period” – See p. 23; See also Figs. 5C and 5E; The terminal determines disconnection of the 5G/second network when it has not detected a signal from the 5G network for a preset time period (parameter of the signal).  When the amount of time that the 5G network cannot be detected exceeds a preset time period (not meeting the predetermined condition), the terminal stops displaying the 5G indicator (first indicator) and only displays the 4G indicator (second indicator)).
Chen does not explicitly teach controlling the display to continue displaying the first indicator based on a parameter of a signal, which corresponds to the second communication network, meeting a predetermined condition based on a disconnection of the second communication network.
However, Haberman teaches controlling the display to continue displaying the first indicator based on a parameter of a signal, which corresponds to the second communication network, meeting a predetermined condition based on a disconnection of the second communication network (“If there is a radio link failure or idle mode is entered (block 620—Yes), process 600 may include starting a T1 timer and continuing to display the 5G icon (block 625). For example, UE device 110 may initiate T1 timer 522 when a connection to the secondary cell group is lost” – See [0067]; “If a 5G connection becomes active before the T1 timer expires (block 630—Yes), process 600 may include continuing to display the 5G icon (block 615)” – See [0068]; The terminal continues displaying the 5G/first indicator based on a RLF/disconnection from the 5G/second network, wherein the continuation of displaying the 5G indicator is based on time elapsed since the RLF/disconnection being less than a timer expiration value (meeting a predetermined condition)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen to control the display to continue displaying the first indicator based on a parameter of a signal, which corresponds to the second communication network, meeting a predetermined condition based on a disconnection of the second communication network.  Motivation for doing so would be to improve user experience by having the UE display the 5G icon after 5G data activity ends but the UE likely remains in 5G coverage (See Haberman, [0013]).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (WO 2021/129244 A1, see attached translation) in view of Haberman et al. (US 2021/0014917) and further in view of Jia et al. (US 2020/0100181).

Regarding Claim 20, Chen in view of Haberman teaches the electronic device of Claim 19.  Chen and Haberman do not explicitly teach that the at least one processor is configured to determine whether the signal corresponding to the second communication network meets the predetermined condition, depending on whether at least one of an RSRP or RSRQ of the signal corresponding to the second communication network is reported to the first communication network, based on whether at least one of the RSRP or RSRQ meets a report condition included in an RRC connection reconfiguration message received by the electronic device.
However, Jia teaches determining whether the signal corresponding to the second communication network meets the predetermined condition, depending on whether at least one of an RSRP or RSRQ of the signal corresponding to the second communication network is reported to the first communication network, based on whether at least one of the RSRP or RSRQ meets a report condition included in an RRC connection reconfiguration message received by the electronic device (“The RRC reconfiguration signal can comprise data associated with a system information block, B1 measurements … After the reconfiguration, the UE 102 can measure the NR so that if a threshold is met, then a B1 event can be sent to the network node 106. The upper layer indication can comprise a frequency band, a new radio band, etc. The UE 102 can then transmit another RRC reconfiguration complete (3) signal to the network node 106 to indicate to the network node 106 that a reconfiguration has taken place. Furthermore, the UE 102 can transmit an additional RRC (4) signal comprising measurement report data, a new radio reference signal received power (RSRP)” – See [0056]; “the UE 102 can measure the NR so that if a threshold is met, then a B1 event can be sent to the network node 106” – See [0057]; The RSRP meeting a threshold is a B1 reporting event for the UE to report the measurement to the network, wherein the B1 event is configured via RRC reconfiguration messsage).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen to determine whether the signal corresponding to the second communication network meets the predetermined condition, depending on whether at least one of an RSRP or RSRQ of the signal corresponding to the second communication network is reported to the first communication network, based on whether at least one of the RSRP or RSRQ meets a report condition included in an RRC connection reconfiguration message received by the electronic device.  Motivation for doing so would be to enable the UE to notify the network when a threshold condition has been met (See Jia, [0056]).

Response to Arguments
On pages 9-11 of the remarks, Applicant argues in substance that Chen does not teach “in response to receiving a message indicating disconnection of the second communication network from the first communication network, measure a parameter of a signal corresponding to the second communication network based on information received from the first communication network; and control the display to continue displaying the first indicator based on the parameter of the signal,” as recited in claims 1 and 10.  Applicant’s arguments have been considered but are moot based on the new grounds of rejection.  In response to the amended limitations, the Examiner relies upon the newly-cited Cheng and Kwok references.

On page 12 of the remarks, Applicant argues that independent claim 19 “is not obvious for the same reasons, particularly the first reason stated above.”  In response, Examiner notes that claim 19 differs significantly in scope from claim 1 and is rejected.  Furthermore, claim 19 and claim 1 are rejected based on different prior art references.  Still further, the claim 1 limitations that Applicant argues are not taught by Chen (i.e., “in response to receiving a message indicating disconnection of the second communication network from the first communication network, measure a parameter of a signal corresponding to the second communication network based on information received from the first communication network; and control the display to continue displaying the first indicator based on the parameter of the signal”) are not present in claim 19.  Thus, the assertion that Chen supposedly does not teach “in response to receiving a message indicating disconnection of the second communication network from the first communication network, measure a parameter of a signal corresponding to the second communication network based on information received from the first communication network; and control the display to continue displaying the first indicator based on the parameter of the signal” cannot be used as an argument against the obviousness of claim 19.

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott M Sciacca whose telephone number is (571)270-1919. The examiner can normally be reached Monday thru Friday, 7:30 A.M. - 5:00 P.M. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571) 272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT M SCIACCA/               Primary Examiner, Art Unit 2478